Citation Nr: 0720124	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  05-34 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for dental disorders for 
purposes of VA outpatient dental treatment.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (RO), which denied the benefit 
sought on appeal.   

In an April 2004 statement, the veteran indicated that due to 
his claimed dental condition, he had experienced neck pain, 
headaches and nerve pressure.  It is not clear whether this 
constitutes a claim for associated disorders.  This matter is 
referred to the RO for appropriate action.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran essentially claims entitlement to service 
connection for dental disorders for purposes of VA outpatient 
dental treatment.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The Board 
notes that recent pertinent caselaw has provided additional 
guidance as to the exact nature and extent of these duties.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and 
see also Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 
5, 2006).  

Note, however, that based on the essential facts of this 
case, that service connection if granted, is to be solely for 
the purpose of determining entitlement to dental examinations 
or outpatient dental treatment under the provisions of 38 
C.F.R. § 17.161.  Therefore the decision does not entail 
assignment of a disability rating or effective date.  Thus, 
any questions as to notice regarding the appropriate 
disability rating or effective date to be assigned are 
irrelevant.

Review of the claims file reflects that the veteran has not 
been provided notice under VCAA with respect to the appealed 
claim.  The veteran has not been duly apprised of the VCAA 
pertaining to his claim for service connection for outpatient 
dental treatment.  It was not until after the decision that 
the veteran was informed of pertinent regulations.  The 
veteran was provided some information about VCAA in the 
August 2005 statement of the case.  But mere notification of 
the provisions of the VCAA, without a discussion of his 
rights and responsibilities, VA's responsibilities, and the 
necessary evidence to be obtained concerning the claim at 
hand, is insufficient to comply with the VCAA.  The Board 
finds that the veteran should be given a proper VCAA letter 
with respect to his application.  After giving the veteran 
and his representative an appropriate opportunity to respond 
to the letter, the RO should then adjudicate the issue.

Further, the veteran's service medical records are not in the 
claims file.  These records are needed for the adjudication 
of the veteran's claim and should be obtained, along with any 
post-service dental records that may exist.
  
Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
All notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2005) must be fully met.  

2.  The appropriate service department 
should be contacted and asked to provide 
the veteran's dental records pertaining to 
reported treatment of the appellant in 
service.

3.  Request the appellant to identify all 
dental care providers who evaluated or 
treated him for his dental condition since 
service.  Attempt to obtain copies of 
dental records from all sources identified 
not of record already.

4.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim on appeal.  If the 
determination remains unfavorable to the 
appellant, he should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in 
which to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




